          Case 1:19-cv-00085-SHR Document 33 Filed 06/17/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEMEL WILLIAMS,                         :       Civil No. 1:19-cv-0085
                                        :
                            Plaintiff,  :
                                        :
                    v.                  :
                                        :
McCLEAF, et al.,                        :
                                        :
                            Defendants. :       Judge Sylvia H. Rambo

                                     ORDER
         Before the court is a report and recommendation of Magistrate Judge Carlson

(Doc. 32) in which he recommends that the defendants’ motion to dismiss (Doc. 30)

be granted and that the complaint be dismissed. Objections to the report and

recommendation were due on May 6, 2020, and to date, no objections have been

filed.

         In considering whether to adopt a report and recommendation when no

objections have been filed, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac

Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)

(explaining that judges should review dispositive legal issues raised by the report for

clear error). Following an independent review of the record and upon a careful

review of the report and recommendation, the court is satisfied that the report and
       Case 1:19-cv-00085-SHR Document 33 Filed 06/17/20 Page 2 of 2




recommendation contains no clear error and will therefore adopt the

recommendation. Accordingly, IT IS HEREBY ORDERED AS FOLLOWS:

      1) The report and recommendation (Doc. 32) is ADOPTED;

      2) The motion to dismiss (Doc. 30) is GRANTED.

      3) The Clerk of Court is directed to close this case.

      4) Any appeal from this order is deemed frivolous and not in good faith.

                                                    s/Sylvia H. Rambo
                                                    SYLVIA H. RAMBO
                                                    United States District Judge


Dated: June 17, 2020
